Citation Nr: 1033926	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial higher disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  

2.  Entitlement to an initial higher disability rating for skin 
graft scar, left lateral thigh, status post gunshot wound, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an initial compensable disability rating for 
donor site scar, left thigh, with post surgical punctate scars, 
left upper leg/hip. 

4.  Entitlement to service connection for folliculitis. 

5.  Entitlement to service connection for right hip disability.

6.  Entitlement to service connection for bilateral knee 
disability.

7.  Entitlement to service connection for left ankle disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1999 to December 
2004.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2006, a statement of the case 
was issued in November 2006, and a substantive appeal was 
received in January 2007.   The Veteran testified at a personal 
RO hearing in April 2007.

In November 2006, the RO increased the PTSD rating to 50 percent, 
effective April 23, 2005.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that condition.  
AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

The issues of entitlement to service connection for right ankle 
disability and left hip disability were also on appeal.  However, 
in a November 2006 rating decision, the RO granted service 
connection for these issues.  As this was a full grant of the 
benefits sought on appeal, these issues are not longer in 
appellate status.

The Board notes that at the RO hearing, additional issues 
previously considered in August 2006, November 2006 and February 
2007 rating decisions were also addressed, but given that the 
Veteran did not express a desire for appellate review, the 
hearing testimony cannot be considered a valid notice of 
disagreement to these determinations under 38 C.F.R. § 20.201.  

The service connection issues on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-
connected PTSD is characterized by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as a depressed mood, sleep impairment, hypervigilance, 
irritability, hyperstartled response and avoidance symptoms, but 
without deficiencies in most areas; PTSD is not manifested by 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, or 
irrelevant, near- continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability with 
periods of violence),spatial disorientation, or neglect of 
personal appearance and hygiene.

2.  The Veteran's service-connected skin graft scar, left lateral 
thigh, status post gunshot wound, does not cover an area or areas 
exceeding 72 square inches (465 sq. cm); nor is there any 
limitation of motion.

3.  The Veteran's service-connected donor site scar, left thigh, 
with post surgical punctate scars, left upper leg/hip, is not 
manifested by tenderness, ulceration or pain on examination; nor 
is there any limitation of motion.


CONCLUSIONS OF LAW

1.  Effective December 4, 2004, the criteria for entitlement to a 
disability evaluation of 50 percent for the Veteran's service 
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).

2.  Throughout the entire appeal period, the criteria for 
entitlement to a disability evaluation in excess of 50 percent 
for the Veteran's service connected PTSD have not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including  
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for entitlement to a disability rating in excess 
of 20 percent for the Veteran's service-connected skin graft 
scar, left lateral thigh, status post gunshot wound have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.118, Diagnostic Codes 7801 (in effect prior to 
October 23, 2008).

4.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected donor site scar, 
left thigh, with post surgical punctate scars, left upper 
leg/hip, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, and Diagnostic 
Code 7801 - 7805 ( in effect prior to October 23, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issues of entitlement 
to assignment of higher initial ratings are downstream issues 
from that of service connection (for which a VCAA letter was duly 
sent in September 2004), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United 
States Court of Appeals for Veterans Claims has also determined 
that the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the  claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 
491 (2006).   Further, the notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet.App. 473 (2006).   In the present appeal, the appellant was 
provided with notice of what type of information and evidence was 
needed to substantiate the initial claim for service connection.  
Further, a March 2006 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date for 
the disabilities on appeal. 

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in 
September 2004, which was prior to the initial March 2005 rating 
decision.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, RO hearing testimony and 
VA examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in September 2004, 
February 2005, November 2006, May 2008, December 2009 and January 
2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information to 
decide the issues pertaining to initial higher ratings on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues pertaining to initial higher ratings. 

Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
As in the instant case, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
Id. at 126.
 
PTSD

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  The RO assigned a 30 percent rating from the date after 
the Veteran's discharge, December 4, 2004; and a 50 percent 
rating, effective April 23, 2005.  Thus, the Board must determine 
whether a rating in excess of 30 percent is warranted from 
December 4, 2004 to April 23, 2005, and whether a rating in 
excess of 50 percent is warranted from April 23, 2005.  

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the criteria 
for PTSD, as set forth at 38 C.F.R.  § 4.130, a 50 percent rating 
is assigned for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet.App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job); 
and a GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers). 

The Veteran was afforded a VA psychiatric examination in 
September 2004.  The claims file was reviewed.  The Veteran 
reported the following symptoms: irritability, temper, 
nightmares, flashbacks and intrusive thoughts, in undetermined 
frequency.  He had never been psychiatrically hospitalized.  He 
had diminished sex drive and was only sleeping two to three hours 
per night or possibly 12 hours on the weekend.  He had feelings 
of hopelessness, helplessness, doom, and gloom.  He took Zoloft, 
which helped with the depression.  There was no suicidal ideation 
at present time, but did have some in the past when he was 
drinking.  In sum, subjective complaints includes, nightmares, 
flashbacks, intrusive thoughts, irritability, road rage, 
depression, crying spells, some isolation and withdrawal, and 
intrusive thoughts when he looked at his gaping thigh wound.  The 
Veteran had full symptoms of PTSD plus major depression.

Mental status examination revealed a friendly, cooperative, 
neatly dressed, casually dressed Veteran who was oriented in all 
spheres.  He knew the correct date and the current office 
holders.  He knew the inner city distances and that there were 
fifty states.  He did well cognitively, naming presidents 
backwards, serial sevens, directions, spellings, etc.  He was not 
anxious, but was slightly depressed.  The mental status was 
totally normal.  There was no evidence of schizophrenia, bipolar 
disorder or organicity.  He maintained good eye contact and was 
felt to be a valid historian.  There were no psychotic indicators 
and he was no longer suicidal.  He had major depression.  He was 
previously drinking alcoholically, but now only drinking 
socially.  There was no problem with communication or psychoses.  
The Veteran had PTSD and major depression with alcohol abuse in 
partial remission.  His GAF score was 75 and he was not felt to 
be a danger to self or others.  

VA treatment records have been reviewed and associated with the 
claims file.  Significantly, a January 2005 record showed that 
the Veteran suffered lacerations to the head and hand, which he 
admitted were self-inflicted.  However, the Veteran denied 
suicidal/homicidal ideation and he was cleared by psychiatry.  
Importantly, on April 23, 2005, he was admitted to the hospital 
and discharged two days later.  The discharge summary showed that 
the Veteran "got so angry, I put a gun to my head."  He had a 
verbal altercation with his fiancée, which resulted in the 
Veteran becoming extremely distraught and placing a gun to his 
head.  He subsequently calmed down and put the gun away, 
whereupon the fiancée called the police.  He was sent for 
evaluation.  On interview, he was calm and coherent and described 
the action as a complete mistake.  He was not really thinking 
about killing himself, he just wanted to show how upset he was.  
The Veteran denied current suicidal ideation and endorsed 
intermittent depressive symptoms.  His problems revolved around 
anger management and poor impulse control.  On mental status 
examination, he had mildly disheveled hair and was dressed in 
hospital pajamas.  He was overall calm, positive, polite, 
cooperative, fair to good eye contact, but at times restless-
appearing.  However, overall, there was no unusual movements or 
behaviors noted.  His speech was normal.  His mood/affect was 
tired, mildly dysphoric and at times slightly tearing.  He was 
overall coherent.  He had a slightly inappropriate laughter.  He 
denied current suicidal/homicidal ideation.  His insight/judgment 
was fair to poor.  The Veteran's fiancée admitted a recent 
history of domestic violence, which was neither confirmed nor 
denied by the Veteran.  

A June 2005 record showed that the Veteran was experiencing 
anxiety over his brother who was currently in Afghanistan.  His 
stressors included interpersonal conflict with fiancée and 
family.  The Veteran also received individual therapy as well as 
couples therapy.  

At the April 2007 RO hearing, the Veteran testified that his 
symptoms were increasing.  He did not want to be around people.  
He said the worse was back when he was hospitalized in 2005.  
Although he was not suicidal, he did not care what happened, but 
then he indicated that this had gotten a little better.  He 
stated that he was going to continue to get more counseling.  
Although unclear, he also appeared to indicate problems with his 
job.  The Veteran also discussed the difficulty with watching his 
brother, who was also a combat veteran, go through the same 
problems.  

A June 2007 VA treatment record showed that the Veteran began to 
have extreme irritable feelings since his job had become less 
certain.  He was feeling more stressed, not sleeping well, more 
anxious and irritable.  His GAF score assigned was 60.  Follow up 
treatment records showed that the Veteran was well groomed and 
his speech was linear and of normal rate and rhythm.  The Veteran 
described an irritable mood and having a short fuse.  There was 
no suicidal ideation, homicidal ideation or evidence of 
psychosis.  His attention/concentration did not appear to be 
impaired.  He displayed good insight and judgment.  The Veteran 
also denied hallucinations.  The records also showed stressors of 
unsteady employment.  In March 2008, a GAF score of 57 was given.  
Another March 2008 record indicated an increase in symptoms, 
including intrusive imagery, avoidant behavior, hyperarousal and 
irritability, with the lack of steady work.   

In May 2008, the Veteran was afforded another VA examination.  
The Veteran reported that he was frustrated with a lack of job 
opportunities and was isolating himself more.  On examination, 
his general appearance was clean.  His psychomotor activity, 
thought process, thought content and speech were unremarkable.  
His attitude was cooperative and his affect was normal.  His mood 
was anxious, but his attention and orientation were intact.  He 
reported no delusions or hallucinations.  He understood the 
outcome of behavior and that he had a problem.  The Veteran 
reported sleep impairment, which affected his daily activities 
because some nights, he could not sleep.  The Veteran did not 
have inappropriate behavior or obsessive/ritualistic behavior.  
He did not have panic attacks.  There were no homicidal/suicidal 
thoughts.  His impulse control was good and there were no 
episodes of violence.  His memory was normal and there was no 
problem with activities of daily living.  It appears that the 
examiner mistakenly indicated that the Veteran was not able to 
maintain minimum personal hygiene as he had previously indicated 
that the Veteran was clean.  

The Veteran's PTSD symptoms consisted of recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts or perceptions, as well as recurrent distressing dreams.  
The Veteran exhibited persistent avoidance of thoughts, feelings 
or conversations associated with the trauma.  He had markedly 
diminished interest or participation in significant activities 
and he felt detached and estranged from others.  He had 
difficulty falling and staying asleep as well as hypervigilance.  
The Veteran was working part time training Marines and had only 
intermittent work.  The diagnosis was PTSD and his GAF score was 
58.  The examiner opined that there was not total occupational 
and social impairment due to PTSD.  Further, his PTSD did not 
result in deficiencies in the following areas: judgment, 
thinking, family relations, work, mood or school.  However, there 
was reduced reliability and productivity due to his PTSD 
symptoms, including difficulty keeping a full time job and 
marital problems.  

Follow up June 2008 VA treatment records showed that the Veteran 
had a great deal of anger and major problems stemming from lack 
of steady employment.  His mood was tense and slightly depressed.  
There was no current suicidal/homicidal ideation or psychotic 
signs or symptoms.  He was alert and well-oriented.  GAF score 
assigned at this time was 73.  The records also indicated a 
problem with getting a security clearance.  May 2009 and October 
2009 records showed that he was alert, oriented x3 and 
appropriate.  His affect and speech were appropriate.  He denied 
and there was no evidence of suicidal/homicidal ideation as well 
as audio/visual hallucinations.  

A November 2009 employer statement from Linxx Security showed 
that the Veteran turned in his resignation in October 2009.          

The Veteran was afforded a VA fee-based examination in December 
2009.  The claims file was reviewed.  The examiner summarized the 
medical evidence of record.  The Veteran reported being bothered 
by memories and flashbacks of being shot.  He suffered from 
nightmares and avoided reminders of combat.  He felt less 
interested in normal activities and felt detached and estranged 
from other people.  He had experienced decreased ability to 
express affection and loving feelings.  He stated that he did get 
easily jumpy and startled when he heard loud noises.  He endorsed 
insomnia, irritability, trouble concentrating and hypervigilance.  
His mood had been depressed.  He also indicated that he had 
feelings of guilt.  He endorsed decreased energy and appetite.  
He had felt suicidal in the past, but not recently and denied any 
history of suicide attempts.  He denied any symptoms related to 
mania  or psychosis.  It was noted that he was hospitalized once 
for suicidality.  The Veteran provided that his relationship with 
his son was good, but he had problems with his wife because of 
his irritability and problems expressing affection.  He 
occasionally drank, but had cut back.  He currently did contract 
work for the military.  He was teaching skills to other people in 
the Navy including shooting.  He indicated that his job was going 
well.  The Veteran had no difficulty with dressing, bathing or 
hygiene and was able to go out alone.  

On mental status examination, the Veteran was neatly and casually 
groomed.  He made good eye contact and interpersonal contact with 
examiner.  The Veteran was generally cooperative and was able to 
volunteer information spontaneously.  There was no obvious 
psychomotor agitation or retardation.  He appeared genuine and 
truthful with no evidence of exaggeration or manipulation.  The 
Veteran was coherent and organized.  There was no tangentiality 
or loosening of associations.  He was also relevant and non-
delusional.   There was no bizarre or psychotic thought content.  
There was no suicidal, homicidal or paranoid ideation.  He 
expressly denied auditory or visual hallucinations.  He did not 
appear to be responding to internal stimuli.  His mood was 
depressed and affect was dysphoric.  It was appropriate and 
congruent with thought content.  The Veteran was not tearful and 
he denied any feelings of hopelessness, helplessness or 
worthlessness.  His speech was normal and clearly articulated.  
He was fully alert and oriented to time, place, person and 
purpose.  Memory, knowledge and concentration tests were normal.  
His insight and judgment appeared to be intact.  The diagnosis 
was PTSD, depressive disorder, not otherwise specified, and 
alcohol dependence, in partial remission.  The GAF score assigned 
was 50.

The examiner opined that the Veteran had no significant 
interference with activities of daily living or occupational 
functioning.  He had occasional interference with social 
functioning and recreational and leisure pursuits as well as 
substantial and persistent interference with family role 
functioning.  There was no interference with physical health.  
The examiner also indicated that the symptoms of depression 
cannot be delineated from the symptoms of PTSD due to significant 
overlap.  The examiner concluded that the Veteran did not pose a 
threat of danger or injury to self or others. 

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

The Board recognizes that it is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence of 
medical evidence which does so.  Mittleider v. West, 11 Vet.App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 136, 140 
(1996).   In the instant case, it appears that all of the 
Veteran's psychiatric disabilities have been attributed to his 
combat service and the most recent VA examiner indicated that the 
symptoms were indistinguishable.  Thus, in the instant analysis, 
the Board has considered all of the Veteran's psychiatric 
symptoms in determining whether a higher rating is warranted.  

Initially, after reviewing the totality of the medical evidence, 
the Board finds that the Veteran's disability picture has been 
consistent throughout the entire appeal period.  Significantly, a 
January 2005 VA treatment  record showed that the Veteran had 
self-inflicted wounds, which appears to show more severe 
impairment than contemplated in the 30 percent disability rating 
currently assigned.  Accordingly, when resolving the benefit of 
the doubt in favor of the Veteran, a 50 percent rating is 
warranted from the date after discharge, December 4, 2004.  
38 U.S.C.A. § 5107(b).

However, throughout the entire appeal period, based on a thorough 
review of the medical evidence of record, the Board must conclude 
that the preponderance of the evidence is against a finding of 
occupational and social impairment with deficiencies in most 
areas to warrant the next higher rating of 70 percent.  The 
objective medical evidence of record showed that the Veteran did 
not exhibit the types of symptoms outlined in the criteria for a 
70 percent rating, such as near continuous panic, suicidal 
ideation, obsessional rituals or spatial disorientation.  
Further, his depression does not affect his ability to function 
independently, and there has been no neglect of his personal 
hygiene.  As noted in the medical evidence, the Veteran is able 
to perform basic activities of daily living.  Moreover, the 
medical evidence does not show that the Veteran's speech was 
illogical, obscure or irrelevant at any time.  Rather his speech 
was always normal rate, rhythm and amount.  He was always alert 
and oriented to place and person.  There is no evidence of 
persistent delusions or hallucinations to warrant a higher 
rating.  The May 2008 VA examiner clearly stated that the 
Veteran's PTSD symptoms did not result in deficiencies in 
judgment, thinking, family relations, work, mood or school, which 
is the criteria for a 70 percent disability rating.  In fact, the 
examiner expressly described the severity of  the Veteran's PTSD 
using the terms under the 50 percent criteria.  Thus, again, the 
objective characteristics described do not meet the criteria for 
a 70 percent disability rating.  

The Board recognizes that the Veteran's GAF score at the most 
recent VA examination was 50, which is indicative of serious 
symptoms.  Nevertheless, the Board notes that a GAF score 
reflects merely an examiner's opinion of functioning levels and 
in essence represents an examiner's characterization of the level 
of disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See Richard v. Brown, 9 
Vet.App. 266, 267 (1996).  It is noted that a disability rating 
depends on evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by words 
or by a GAF score, is to be considered but is not determinative 
of the percentage disability rating to be assigned.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (1995).   Importantly, the examiner found 
that the Veteran had no significant interference with activities 
of daily living or occupational functioning.  Moreover, all the 
other GAF scores have been between 51 and 60, which is indicative 
of moderate symptom as contemplated in the current 50 percent 
rating, or even higher, indicative of some mild symptoms.  In 
sum, the Board finds that the degree of PTSD impairment is 
adequately contemplated by the 50 percent rating.  

The Board acknowledges the Veteran's combat service, the medals 
he received and the traumatic experiences the Veteran suffered.  
However, based on the medical evidence of record, an initial 
disability rating in excess of 50 percent is not warranted.  As 
the preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).  

Skin Graft Scar, Left Lateral Thigh, Status Post Gunshot Wound

The Veteran is also seeking a higher rating for his skin graft 
scar, left lateral thigh, status post gunshot wound.  The RO has 
assigned a 20 percent disability rating under Diagnostic Code 
7801, which applies to scars other than head, face, or neck, that 
are deep or that cause limited motion.  The Board notes that 
38 C.F.R. § 4.118 applies to skin disabilities with Diagnostic 
Codes 7801 to 7805 applying to scars.  Under Diagnostic Code 
7801, a 20 percent rating is awarded for area or areas exceeding 
12 square inches (77 sq. cm.); a 30 percent rating is warranted 
for area or areas exceeding 72 square inches (465 sq. cm.); and a 
maximum 40 percent rating is warranted for area or areas 
exceeding 144 square inches (929 sq. cm,). 

Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 percent 
rating is assigned if affecting an area or areas of 144 square 
inches (929 sq. cm.) or greater.  A superficial and unstable 
(involving frequent loss of covering of skin over the scar) scar 
will be assigned a maximum 10 percent rating under Diagnostic 
Code 7803.  Similarly, a scar that is superficial and painful on 
examination will be assigned a maximum 10 percent rating under 
Diagnostic Code 7804.  Finally, Diagnostic Code 7805 provides 
that a scar may also be evaluated based on limitation of function 
of the affected part.

The Board notes that effective October 23, 2008, VA amended 
criteria for rating the skin so that it more clearly reflects 
VA's policies concerning the evaluation of scars.  Specifically, 
these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 and apply to all applications for benefits received by 
VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 
(September 23, 2008).  As the Veteran's claim was received prior 
to this date, these amendments are not applicable.  

Prior to discharge, the Veteran was afforded a VA examination in 
September 2004.  The examiner noted that the Veteran suffered 
gunshot wound with entrance on the medial aspect of the middle 
third of the left thigh and exit on the lateral aspect of the 
middle third of the left thigh.  At one point, during the 
recovery process, he underwent a split-thickness skin graft for 
the lateral aspect of the thigh of the lost skin and underlying 
tissue.  The wound healed well without infection and left the 
following scars:  Scar on the entrance of gunshot wound on the 
medial aspect of the middle third of the left thigh.  The wound 
was cleaned, healed well, and left a flat broad scar that 
measured 2 cm in length and 1 cm in width; Scar on the lateral 
aspect of the middle third of the left thigh that healed well and 
left an irregular scar with loss of skin and some muscle, and it 
measured 25 cm in length, 7 cm in largest dimension of width, and 
1.5 cm in depth due to underlying tissue loss; Left pelvic 
surgical would healed well and left a broad flat scar that 
measured 14 cm in length and 1 cm in largest dimension of width 
and; Scars due to external fixator on the lateral aspect of the 
upper third of the left thigh.  There was a broad flat scar that 
measured 1.5 cm in length and 1 cm in width; on the lateral 
aspect of the lower third of the left thigh, a flat round scar 
which measured 1 cm in diameter.  Below the first one, there was 
a broad flat scar that measured 3 cm in length and .5 cm in 
width.  

The Veteran reported numbness and itching around the graft site.  
On physical examination, the scars especially the lateral aspect 
of the middle third of the left thigh were deep, irregular in 
shape with underlying tissue loss.  There was depression of the 
scar and disfigurement with limitation of activity and function 
due to the scar.  There was no inflammation, ulceration, or 
keloid formation or edema, but there was a tenderness on 
touching.  The diagnosis was disfiguring scar with limitation of 
function due to the scar especially the lateral aspect of the 
middle third of the left thigh due to gunshot wound.  

The Veteran was afforded another VA examination in February 2005.  
The first scar on the anterior left thigh was the area of the 
healed donor site for the split thickness skin graft.  This area 
measured 20 x 8 cm and was well healed.  It was clinically not 
significant.  There was no pain in this scar on examination, no 
adherence to underlying tissue.  The texture of the skin was 
smooth, not atrophic, shiny or scaly.  This scar was not 
unstable.  There was no loss or breakdown of the scar, no 
ulceration, elevation or depression of this surface contour.  
This scar was superficial and there was no inflammation, edema or 
keloid formation.  The color was the same as the adjacent skin.  
There was no induration or inflexibility of the skin in this area 
and no limitation of motion or limitation of function caused by 
this scar.  

The second scar, which was the most significant, was in fact a 
split thickness skin graft that was laid over the lateral 
musculature of the thigh.  The scar measured 25 x 8 cm, deep to 
1.5 cm and folded easily and rapidly with movement of the thigh.  
The scar was a pebbled surface and it was not tender or painful.  
There was adherence to the musculature.  The skin was not 
atrophic, shiny or scaly.  The scar was not unstable.  There was 
no elevation of the surface contour of the scar.  The depression 
was noted.  The scar was not superficial, but deep.  There was no 
inflammation, edema or keloid formation.  The color of the scar 
was more deeply pigmented than the adjacent skin.  There was no 
induration or inflexibility of the skin or limitation of motion 
or function caused by the scar. 

The examiner also described a third scar on the posterior of the 
left calf, which is not currently on appeal.  The diagnoses were 
donor site scar, left anterior thigh, well healed with no 
functional impairment; split thickness skin graft scar to the 
left lateral thigh with a moderate degree of functional 
impairment; and scar, left posterior calf with no apparent 
functional impairment.  

An August 2005 VA treatment record noted a skin graft of 
approximately 200 square cm that incompletely adhered to muscle 
base with cosmetic deformity.  

The Veteran was afforded another VA examination in November 2006.  
The claims file was reviewed.  With respect to the skin graft 
site, the Veteran reported experiencing pain, occasional 
swelling, redness and fatigues easily.  He had daily flare-ups of 
intensive pain.  He noted decreased in range of motion and in his 
ability to do his work.  However, this appeared to be more muscle 
related.  There was extreme numbness or absence of feeling in the 
graft over the musculature and the area around the graft was 
hypersensitive and tender to pressure, particularly to deep 
pressure.  

On examination, the scars were measured on the lateral aspect of 
the left thigh.  The scar measured 23 x 8 cm and continued to be 
deep.  There were folds in the skin or rather in the graft and 
the area was non-tender.  The surface of the graft was somewhat 
pebbled and completely adherent to musculature.  There was no 
ulceration or breakdown of skin.  Obviously, there had been 
extensive underlying tissue damage, which was largely healed.  
There was no inflammation, edema or keloid formation.  The color 
was mildly lighter than the adjacent skin.  There was significant 
disfigurement, but no limitation of function of the scar per se.  
There was additional scar on the left hip that measured 14 x 1.5 
cm.  There were three additional scars on the thigh, two of which 
measured 2 x 1 and one measured 1.5 x 1 cm.  There was a scar on 
the posterior aspect of the left leg that measured 5 x 1.5.  None 
of these scars were tender or adherent.  The texture of all of 
them was smooth.  There was no ulceration or breakdown of his 
skin, elevation or depression of the scars.  There was no 
apparent underlying tissue loss, inflammation, edema, keloid 
formation, disfigurement or limitation of function by the scars.  
The scar on the posterior aspect of the left leg was somewhat 
more pigmented than the adjacent skin.  The others were all non-
pigmented and the same color as the adjacent skin.  The pertinent 
diagnosis was multiple deep scar, particularly on the left 
lateral thigh with significant loss of sensation.  The scars were 
only mild in effect on employability.  

At the April 2007 RO hearing, although there appeared to be some 
confusion as to which scar the Veteran was describing at times, 
the Veteran testified that the donor site scar was approximately 
five inches wide and seven inches long.  He also appeared to 
indicate that the donor site scar was painful and that clothes 
aggravated it.  He indicated that the graft site scar was painful 
and tender.  He also indicated that he had severe disfigurement. 

The Veteran was afforded another VA examination in May 2008.  The 
donor site scar of the left anterior thigh was 9 inches x 3 
inches and well-healed.  The hair follicles were prominent over 
the donor site scar as described, otherwise, it was essentially 
asymptomatic except for an occasional pruritis and scratch.  The 
burn scar was stable and the etiology was the donor site of the 
split-thickness skin graft to the defect just lateral.  There was 
no current therapy except moisturizing.  There was no infection.  
Objective findings showed that the scar was not tender or numb.  
There was no Tinel, keloid or hypertrophy.  The scar was 
superficial and not deep.  There was no ulceration, induration, 
dysfunction or disfigurement.  The scar was stable and not 
evaluated or depressed.  

With respect to the skin graft scar, it adhered to the muscle and 
fascia over the muscle.  It was a depressed scar with no coverage 
except the very thin skin graft over the muscles and the scar 
contracted into the muscle tissues.  There were furrows and it 
was difficult in the furrows to keep it clean.  There was 
breakdown from time to time in split-thickness skin graft and 
there was an anesthesia over the defect in the skin.  Objective 
findings showed that the scar was 9 inches longitudinal x 2 1/2 
inches, and it was somewhat the shape of a football with rounded 
ends.  Photographs showed the different contour that developed 
into the wound with skin graft adhering to the muscle and the 
muscle essentially being outlined as the base of the skin graft.  
It changed depending on positioning.  When the skin did 
breakdown, it formed an eschar.  This particular scar was 
anterolateral proximal thigh and the superior portion closer to 
the pelvis had normal sensation, but inferiorly, he did have some 
burning pain and it awoke him at night.  It was pruritic and red.  
The scar itself was a well-healed, split-thickness graft.  The 
appearance was disfiguring and the Veteran would not be able to 
go to the beach with a bathing suit.  The scar was markedly 
depressed and the split-thickness skin graft was lying flat on 
the muscle with muscle activity changing the contour.  There were 
multiple furrows with graft that had adhered to the fascia 
separating the muscles.  There was no current therapy.  It was 
numb, but no Tinel.  There was no keloid, hypertrophy, induration 
or dysfunction.  It was deep and there was no ulceration on 
examination, but it did ulcerate from time to time.  He had full 
range of motion of the joints distal and proximal.  There was 
disfigurement.  The scar was unstable.  It was not elevated, but 
it was markedly depressed by 20 mm.  

There was no pain in the scar on examination.  There was 
sensitivity in the inferior portion of the scar, however, this 
was as likely as not secondary to interference with the 
anterolateral sensory nerve of the thigh.  The texture of the 
skin of the donor site was essentially normal.  The texture of 
the skin of the recipient was markedly irregular and furrowed 
with some sensitivity in the inferior margin defect.  All the 
scars were essentially normal in color except the recipient site 
was slightly decreased in pigmentation.  In that site, there was 
also slight induration but the skin was more flaccid than normal, 
and it was not inflexible.  There was no limitation of motion 
related to the scars.   The pertinent diagnoses were skin graft 
scar left proximal lateral thigh post gunshot wound with split-
thickness skin graft with marked deformity and disfigurement; and 
donor site scar 8 1/2 x 3 inches that was prurity in the left 
anterior thigh, but well-healed.  The examiner opined that the 
scars would not interfere with any employment.  

The Veteran was afforded a VA fee-based examination in January 
2010 for all of his service-connected disabilities.  The examiner 
described the Veteran's scars.  With respect to the graft site 
scar, the examiner indicated that it was located on the lateral 
aspect of the left upper thigh.  It was a nonlinear scar that was 
oblong shaped and measured 120 sq cm.  The entire scar measured 
20 cm x 6 cm.  The scar was not painful on examination and there 
was no skin breakdown.  This was a deep scar with underlying 
tissue damage.  Inflammation, edema and keloid formation were 
absent.  The scar was disfiguring, but it did not limit motion.  
There was no limitation of function due to the scar.  The 
examiner also described the Veteran's remaining residual scars, 
including the donor site scar, which was noted to be 14 cm by 1 
cm.  All of these scars were noted to not be painful on 
examination.  The scars were superficial with no underlying 
tissue damage or skin breakdown.  Inflammation, edema and keloid 
formation were again all absent.  The scars were not disfiguring.  
The scars did not limit motion or cause limitation of function.  
The examiner changed the diagnosis with respect to his muscle 
injury to include residual disfiguring scar with deep underlying 
tissue damage.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

The Board now turns to rating the severity of the Veteran's 
service-connected skin graft scar, left lateral thigh, status 
post gunshot wound under applicable Diagnostic Codes.  Initially 
the Board notes that Diagnostic Codes 7802 to 7804 are not 
applicable to the instant analysis because these codes do not 
provide for a rating in excess of 10 percent. 

With respect to Diagnostic Code 7801, the criteria for a 30 
percent disability rating or higher have not been met under 
Diagnostic Code 7801 because the Veteran's graft site scar area 
does not exceed 72 square inches or 465 square cm.  The largest 
area measurement found on examination was 200 square cm 
documented in the February 2005 VA examination and August 2005 VA 
treatment record.  

Further, a higher rating is not available under Diagnostic Code 
7805 for limitation of motion of the affective part, because 
there has been no objective finding of limitation of motion due 
to the scar.  Although the September 2004 VA examination 
indicated some limitation of function and activity due to the 
scar, significantly, all the other VA examinations expressly 
found no objective finding of limitation of motion due to the 
scar.  Further, the September 2004 VA examination did not give 
any indication as to what degree of limitation for rating 
purposes.  

Therefore, based on the analysis above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim for 
a rating in excess of 20 percent for his service-connected skin 
graft scar, left lateral thigh, status post gunshot wound.  As 
the preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

Donor Site Scar, Left Thigh, with Post Surgical Punctate Scars, 
Left Upper Leg/Hip

The present appeal also includes the issue of entitlement to a 
compensable rating for donor site scar, left thigh, with post 
surgical punctate scars, left upper leg/hip.  The same diagnostic 
codes discussed above pertaining to scars as well as the medical 
evidence are also applicable to this analysis.  

After reviewing the evidence discussed above, the Board must find 
that a compensable rating is not warranted.  Diagnostic Code 7801 
is not for application because the medical evidence or record 
does not show that the Veteran's scar is  deep or causes limited 
motion.  The scar has always been characterized as superficial.  
Further, the Veteran's scar does not exceed an area or areas of 
144 square inches (929 sq. cm.) to warrant a maximum 10 percent 
rating under Diagnostic Code 7802.  Moreover, the VA examinations 
all found that the scar was not unstable or painful on 
examination.  Thus, Diagnostic Codes 7803 and 7804 are not for 
application.  With respect to Diagnostic Code 7805, which allows 
for rating the scar based on limitation of motion, there were no 
findings of limitation of motion on examination due to the 
Veteran's scar.

Therefore, based on the above analysis, the Board finds that a 
compensable rating is not warranted for the Veteran's service-
connected donor site scar, left thigh, with post surgical 
punctate scars, left upper leg/hip as a preponderance of the 
evidence is against the Veteran's claim.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).
 
Extraschedular

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disabilities at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted.

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-
54 (2009). Nevertheless, although the Veteran does meet the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the 
evidence of record has shown that the Veteran is currently 
employed.  In an April 2010 rating decision, the RO also denied 
entitlement to TDIU because the Veteran was considered gainfully 
employed.  As such, no further consideration of this matter is 
warranted.


ORDER

Effective December 4, 2004, an initial 50 percent rating is 
warranted for the Veteran's service-connected PTSD.  To that 
extent, the appeal is granted.

However, throughout the entire appeal period, an initial rating 
in excess of 50 percent for the Veteran's service-connected PTSD 
is not warranted.  To that extent, the appeal is denied. 

Moreover, a rating in excess of 20 percent for the Veteran's 
service-connected skin graft scar, left lateral thigh, status 
post gunshot wound, is not warranted.  Further, a compensable 
rating for the Veteran's service-connected donor site scar, left 
thigh, with post surgical punctate scars, left upper leg/hip, is 
not warranted.  To that extent, the appeal is denied. 


REMAND

The present appeal also includes the issues of entitlement to 
service connection for folliculitis, right hip disability, 
bilateral knee disability and left ankle disability.  The Veteran 
was afforded VA examinations in September 2004, February 2005 and 
November 2006 , which appeared to indicate that the Veteran's 
folliculitis had resolved and that he did not have current right 
hip, bilateral knee or left ankle disabilities.  However, at the 
April 2007 RO hearing, the Veteran testified that he experienced 
flare-ups of folliculitis every couple of months.  He also 
indicated that he continued to experience right hip, bilateral 
knee and left ankle pain, which he attributed to the injuries 
suffered when he was shot in the left leg during service.  Follow 
up VA treatment records also continued to document hip and knee 
pain.  Further, a January 2010 VA examination also appeared to 
indicate that there was limited motion of all of these joints, 
but does not provide any diagnosis or opinion.  Accordingly, 
given the evidence of possible current disabilities, the Board 
finds that the Veteran should be afforded appropriate VA 
examinations with respect to these issues.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA skin examination to 
determine the nature, extent and etiology 
of any currently manifested skin 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should clearly 
delineate all skin disabilities.  Further, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current skin disability is related to 
service, to include skin symptoms noted 
during service.  A detailed rational for 
all opinions provided should be given.  

2.  The Veteran should be scheduled for an 
appropriate  VA orthopedic examination to 
determine the etiology of any currently 
manifested right hip disability, bilateral 
knee disability and left ankle disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should clearly 
delineate all right hip, bilateral knee and 
left ankle disabilities.  Further, the 
examiner should respond to the following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran has any separate left knee or 
left ankle disabilities due to the gunshot 
wound to the left leg in service?  

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's right hip disability, 
bilateral knee disability and left ankle 
disability are proximately due to, or 
caused by, the Veteran's service-connected 
disabilities associated with the gunshot 
wound in service?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's right hip disability, 
bilateral knee disability and left ankle 
disability have been aggravated by the 
Veteran's service-connected disabilities 
associated with the gunshot wound in 
service?

A detailed rational for all opinions 
expressed should be given. 

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly answered 
and a rationale furnished for all opinions.  
If not, appropriate action should be taken 
to remedy any such deficiencies in the 
examination reports. 

4.  Thereafter, the issues on appeal should 
be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


